EXHIBIT 10.01

LOAN MODIFICATION AGREEMENT



This Loan Modification Agreement is entered into as of March 22, 2002, effective
as of March 1, 2002, by and between KANA SOFTWARE, INC. (the "Borrower") and
Silicon Valley Bank ("Bank").



1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, an Amended and Restated Loan and Security Agreement, dated July 10,
2000, as may be amended from time to time, (the "Loan Agreement"). The Loan
Agreement provided for, among other things, a Committed Revolving Line in the
original principal amount of Ten Million Dollars ($10,000,000). The Loan
Agreement has been modified pursuant to, among other documents, a Loan
Modification Agreement dated December 28, 2001, pursuant to which, among other
things, the original principal amount of the Committed Revolving Line decreased
to Three Million Dollars ($3,000,000). Defined terms used but not otherwise
defined herein shall have the same meanings as set forth in the Loan Agreement.



Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness."



2. DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness is secured by the
Collateral as described in the Loan Agreement and in the Intellectual Property
Security Agreement.



Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the "Security Documents". Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the "Existing Loan Documents".



3. DESCRIPTION OF CHANGE IN TERMS.



Section 2.1.1 entitled "Revolving Advances" is amended in part to provide that
Bank will make Advances not exceeding the Committed Revolving Line minus (i) the
Cash Management Services Sublimit and (ii) all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit).



Section 2.1.2 entitled "Letters of Credit" is hereby amended in part to provide
that Letters of Credit (including drawn but unreimbursed Letters of Credit) may
not exceed $4,000,000.



Sub-section (a) of Section 2.3 entitled "Interest Rate, Payments" is amended in
part to provide that, effective as of the date herein, Advances accrue interest
on the outstanding principal balance at a per annum rate equal to 0.25 of one
percentage point above the Prime Rate.



Section 6.2 entitled "Financial Statements, Reports, Certificates" is amended in
its entirety to read as follows:

Borrower will deliver to Bank: (i) as soon as available, but no later than 30
days after the last day of each month, a company prepared consolidated balance
sheet and income statement covering Borrower's consolidated operations during
the period certified by a Responsible Officer and in a form acceptable to Bank;
(ii) as soon as available, but no later than 120 days after the last day of
Borrower's fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; (iii) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of $100,000 or more; and (iv)
budgets, sales projections, operating plans or other financial information Bank
reasonably requests.

Within 30 days after the last day of each month, Borrower will deliver to Bank
with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit D.



Allow Bank to audit Borrower's Collateral at Borrower's expense. Such audits
will be conducted at such times as an Event of Default has occurred and is
continuing.

The following is hereby incorporated into the Loan Agreement to read as follows:

6.10 Minimum Unrestricted Cash.

Borrower shall maintain at least $6,000,000 in unrestricted cash and cash
equivalents with or through Bank at all times. If Borrower fails to comply with
the Minimum Unrestricted Cash covenant, Borrower shall maintain a certificate of
deposit (the "CD") to be held on account with Bank in a minimum principal amount
equivalent to 115% of the aggregate outstanding Credit Extensions at such time
as Borrower fails to meet the Minimum Unrestricted Cash covenant set forth
herein. Notwithstanding the foregoing, provided Borrower maintains such CD with
Bank of at least 115% of the outstanding Credit Extensions, it shall not be
deemed an Event of Default with respect to a violation of the Minimum
Unrestricted Cash Covenant, however, it shall not be construed in any way as to
cure Borrower's violation of any other Event of Default under the Loan Agreement
or Bank's agreement to (i) waive any other Event of Default under the Loan
Agreement; or (ii) forbear from exercising its rights and remedies if an Event
of Default occurs, exists or continues under the Loan Agreement in any other
respect (other than the Existing Defaults, as defined herein).

The following is hereby incorporated into the Loan Agreement to read as follows



Section 6.11 Minimum Unrestricted Cash on Balance Sheet.

Borrower shall maintain at least $20,000,000 in unrestricted cash on its balance
sheet at all times.

The following defined terms under Section 13.1 entitled "Definitions" are hereby
amended and or deleted as follows:

"Borrowing Base" is hereby deleted in its entirety.

"Committed Revolving Line" is an Advance of up to $4,000,000.

"Eligible Accounts" and all references thereto are hereby deleted.

"Revolving Maturity Date" is February 28, 2003.



4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Indebtedness.



6. PAYMENT OF LOAN FEE. Borrower shall pay Bank a fee in the amount of Thirty
Thousand Dollars ($30,000) ("Loan Fee") plus all out-of-pocket expenses.



7. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower's representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank's agreement to modifications
to the existing Indebtedness pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Indebtedness. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.



8. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon payment of the Loan Fee.



This Loan Modification Agreement is executed as of the date first written above.



 

BORROWER:

KANA SOFTWARE, INC.

By:_____________________________
Name: ______________________
Title:______________________

BANK:

SILICON VALLEY BANK

By:_____________________________
Name: ______________________
Title:______________________

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK
      3003 Tasman Drive
      Santa Clara, CA 95054

FROM:    KANA SOFTWARE, INC.

 

The undersigned authorized officer of Kana Software, Inc. ("Borrower") certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the "Agreement"), (i) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties in
the Agreement are true and correct in all material respects on this date.
Attached are the required documents supporting the certification. The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under "Complies" column.



Reporting Covenant

Required

Complies

Interim financial statements + CC

Monthly within 30

Yes    No

Annual (Audited)

FYE within 120 days

Yes    No





Financial Covenant

Required

Actual

Complies

Maintained at all times:
Minimum Unrestricted Cash
Minimum Unrestricted Cash on Balance Sheet

 
$6,000,000
$20,000,000

 
$ ______
$ ______

 
Yes    No
Yes    No



Have there been updates to Borrower's intellectual property, if appropriate?
                   Yes    No

Borrower only has deposit accounts located at the following
institutions:_____________________
_____________________________.

Comments Regarding Exceptions:

See Attached.



 

Sincerely,

 

KANA SOFTWARE, INC.

______________________________
Signature

______________________________
Title

______________________________
Date




--------------------------------------------------------------------------------


